Certain charges having been filed against Elledge R. Penland touching upon his right to continue in the practice of law in the state of Washington, and the matter being called to the attention of the state board of law examiners, a hearing was had, and after numerous witnesses had been sworn and testified, the board, having carefully considered the matter, recommended that Mr. Penland be suspended from the practice of law for a period of one year. *Page 428
[1] There were three causes of action stated against respondent, all involving the misuse of small amounts of money belonging to his clients. The board found that the charges had been sustained as to two of the causes of action, and no good purpose could be served by setting out the nature of the charges or the evidence which tended to support them. We deem it sufficient to say that respondent's own written receipt shows the amount of money received on the first charge and the purpose for which it was received; and it is admitted that the money was not used for that purpose. The amount, however, was small, and there were certain mitigating circumstances called to the attention of the board which might seem to indicate that the misappropriation of this money was not altogether willful.
Likewise, on the third cause of action. The transaction in connection therewith was somewhat involved, but there can be no question but what the final result was that the money was misappropriated. The board of law examiners evidently considered all of the various mitigating circumstances surrounding these transactions, and this undoubtedly accounts for their recommending suspension for a period of one year only.
The record fully justifies the action of the board and its recommendation is accepted and approved.
It is therefore the judgment of this court that Elledge R. Penland be suspended from the practice of law for a period of one year.
MILLARD, FULLERTON, PARKER, BEALS, MAIN, TOLMAN, and HOLCOMB, JJ., concur. *Page 429